NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              In re the Marriage of:

                     ERIC E. TAYLOR, Petitioner/Appellee,

                                         v.

               KIMBERLY A. TAYLOR, Respondent/Appellant.

                            No. 1 CA-CV 18-0310 FC
                                 FILED 4-25-2019


            Appeal from the Superior Court in Maricopa County
                           No. FC 2017-003647
                 The Honorable Geoffrey H. Fish, Judge

                                   AFFIRMED


                                APPEARANCES

Lincoln & Wenk PLLC, Goodyear
By Michael A. Lincoln, Russell F. Wenk
Counsel for Respondent/Appellant

Eric E. Taylor, Phoenix
Petitioner/Appellee
                            TAYLOR v. TAYLOR
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer M. Perkins joined.


B R O W N, Judge:

¶1            Kimberly Taylor (“Wife”) appeals from the superior court’s
decree of dissolution of her marriage to Eric Taylor (“Husband”).
Specifically, she challenges the court’s decision to limit her spousal
maintenance award to 48 months. Because the court acted within its
discretion, we affirm.

¶2             Husband and Wife were married from July 9, 2005, to August
7, 2017, and they have two minor children. At the time of the decree, Wife
was 45 years old and Husband was 44. After a trial, the superior court
issued its dissolution decree, finding in relevant part that Wife was entitled
to spousal maintenance under Arizona Revised Statutes (“A.R.S.”) section
25-319(A). The court then determined, under A.R.S. § 25-319(B), that
Husband must “pay [Wife] spousal maintenance in the amount [of] $400.00
per month for 48 months. The 48 months will allow [Wife] the time needed
to secure additional employment and arrange for any training needed to
secure appropriate employment as well as time to hopefully control her
bi-polar and anxiety.” Wife’s timely appeal followed.

¶3              We review the superior court’s decision fixing the duration of
spousal maintenance for an abuse of discretion and will not disturb that
decision if it is supported by reasonable evidence. Leathers v. Leathers, 216
Ariz. 374, 376, ¶ 9 (App. 2007). The factors listed in A.R.S. § 25-319(B) guide
the exercise of that discretion. Id. at 377, ¶ 10. “In what is necessarily a
case-by-case inquiry, some factors will not apply,” but a court abuses its
discretion “by neglecting an applicable factor.” Rainwater v. Rainwater, 177
Ariz. 500, 502 (App. 1993).

¶4            The goal of spousal maintenance is “to promote a diligent
effort to become financially independent,” a goal that “must be balanced
with some realistic appraisal of the probabilities that the receiving spouse
will in fact subsequently be able to support herself in some reasonable
approximation of the standard of living established during the marriage.”
Hughes v. Hughes, 177 Ariz. 522, 523–24 (App. 1993) (quoting Rainwater, 177


                                      2
                           TAYLOR v. TAYLOR
                           Decision of the Court

Ariz. at 503); see also Thomas v. Thomas, 142 Ariz. 386, 391 (App. 1984)
(“[W]hile encouraging a [spouse] to seek employment is a worthy purpose,
a judgment cannot be based upon mere hopes and speculative
expectations.”). Accordingly, although a court has discretion to award
indefinite maintenance to a spouse who is unlikely to achieve financial
independence, Rainwater, 177 Ariz. at 503, a court generally does not abuse
its discretion by fixing an award’s duration unless “countervailing factors
subordinate the objective of requiring an effort toward independence by the
receiving spouse,” see Hughes, 177 Ariz. at 525.

¶5            Wife does not challenge the monthly amount of the spousal
maintenance award, arguing instead that the superior court abused its
discretion by awarding maintenance for only 48 months instead of making
the award indefinite. Specifically, Wife contends that through her own
testimony and documents from the Social Security Administration (“SSA”),
she conclusively established she could not return to work because she is
“bi-polar and suffer[s] from anxiety and depression.” She asserts the
superior court did not properly apply this evidence under A.R.S.
§ 25-319(B)(3).

¶6            As an initial matter, Wife’s argument fails to recognize that
evidence of physical and emotional conditions is but one of many factors a
court considers in determining the duration of a spousal maintenance
award. The superior court’s decree appropriately listed all of the statutory
factors and discussed the evidence pertinent to each. See A.R.S. § 25-319(B).
As to A.R.S. § 25-319(B)(3), specifically, the court noted Wife’s testimony
that she had been hospitalized and currently takes medication because she
suffers from bipolar disorder, anxiety, and depression. The court also noted
Wife submitted a letter into evidence establishing that the SSA pays her
approximately $1,200 each month in benefits. This letter, however, does not
state the basis for the payments, whether Wife’s eligibility terminates on
her return to work, nor whether the SSA determined she would be unable
to do so. The court also noted other evidence weighing against an indefinite
award. Specifically, Wife worked before and during a portion of the
marriage, earning more than Husband during those periods; her
employment history is primarily in accounting; and she had been receiving
SSA benefits for under a year and last worked in 2015.

¶7            Given this conflicting evidence on the subject, we cannot say
the court’s conclusion that Wife likely could return to work was
unsupported by reasonable evidence. Wife cites no evidence that the court
failed to address; instead, she disputes a conclusion the court drew from
conflicting evidence. Contrary to Wife’s argument, however, we do not


                                     3
                            TAYLOR v. TAYLOR
                            Decision of the Court

substitute our discretion for that of the superior court. Cooper v. Cooper, 130
Ariz. 257, 261 (1981). Where, as here, the recipient spouse has neither been
absent long from the job market nor lacks the skills needed to presently
pursue employment, the marriage was of moderate duration, and the
evidence does not conclusively establish the recipient spouse is unlikely to
return to work, a court does not abuse its discretion by adhering to the goal
of spousal maintenance and limiting an award’s duration. See Hughes, 177
Ariz. at 525; see also Thomas, 142 Ariz. at 392 (noting that a long-term
marriage and absence from the labor market combined with “the lack of a
presently existing employment skill” weigh in favor of an indefinite award
(quoting Lindsay v. Lindsay, 115 Ariz. 322, 328 (App. 1977))).

¶8             Accordingly, we affirm the spousal maintenance award. Both
parties request attorneys’ fees under A.R.S. § 25-324. We decline to award
fees to Wife, and Husband is self-represented on appeal. We award taxable
costs to Husband subject to his compliance with ARCAP 21.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4